Citation Nr: 9916609	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-28 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to an increased evaluation for a cervical 
spine disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from May 1975 to January 1976 
and from March 1976 to March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1991 rating decision of 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
multiple sclerosis and denied entitlement to an increased 
evaluation for the service-connected cervical spine disorder.

By rating decision dated in September 1991, the RO denied 
entitlement to an increased rating for the service-connected 
cervical spine disorder.  The veteran filed a timely notice 
of disagreement and, in December 1991, the RO issued a 
statement of the case which addressed this issue.  The Board 
finds that the veteran's January 1992 personal hearing 
testimony before a Hearing Officer at the RO constitutes a 
timely substantive appeal with respect to this issue.  
Therefore, the issue of entitlement to an increased 
evaluation for the service-connected cervical spine disorder 
is currently before the Board.  

The Board remanded this case to the RO in November 1995 and 
April 1997 for further development, to include ensuring that 
all information had been obtained from the Social Security 
Administration including all hearing transcripts, obtaining 
additional private and VA medical records, and affording the 
veteran VA neurological and psychiatric examinations and/or a 
period of hospitalization for observation and evaluation if 
deemed necessary.  

In a January 1992 statement and at the January 1992 personal 
hearing conducted by an RO hearing officer, the veteran 
claimed entitlement to reimbursement of private medical 
expenses; compensation for loss of use of one or both feet; 
and compensation for disorders resulting from VA treatment in 
1981, to include a lumbar spine disorder and incontinence.  
It also appears that the veteran was claiming entitlement to 
an evaluation in excess of zero percent for residuals of a 
left varicocelectomy.  The RO has not adjudicated these 
issues and, therefore, these matters are referred to the RO 
for appropriate action.  


REMAND

In March 1999, the veteran submitted a "Declaration in 
Support of Motion for a Favorable Decision on the Claim of 
Multiple Sclerosis."  In this document, the veteran reported 
that the January 1992 RO hearing officer stated that the 
veteran "would have a separate hearings [sic] on each issue 
in front of the traveling Board of Veterans' Appeals 
Member."  It was unclear whether the veteran desired a 
Travel Board hearing.  

In a May 4, 1999 letter, the Board requested that the veteran 
clarify whether he wanted to attend a hearing before a member 
of the Board.  The Board informed the veteran that, if he did 
not respond within 30 days from the date of the letter, it 
would be assumed that he wanted a Travel Board hearing and 
his case would be remanded for such a hearing.  The veteran 
did not respond.

The Board notes that, in January 1992, the veteran asserted 
that he was entitled to have witnesses subpoenaed for a 
personal hearing.  He stated that he wanted to subpoena a VA 
physician, Dr. R.I., and a private physician, Dr. L.M.  This 
matter must be addressed.  See 38 U.S.C.A. § 5711 (West 
1991); 38 C.F.R. §§ 2.1, 20.711(c) (1998). 

Accordingly, to ensure due process, this case is remanded to 
the RO for the following:

1.  The RO should address and take any 
indicated action regarding the veteran's 
request to subpoena witnesses, with 
consideration of 38 U.S.C.A. § 5711; 38 
C.F.R. §§ 2.1, 20.711(c).  

2.  Thereafter, the veteran should be 
afforded a Travel Board hearing.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

No action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



